                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DISTRICT

DAN-BUNKERING (AMERICA) INC.        *
                                    *
AND                                 * CASE NO.
                                    *
SUPPLEO BUNKERING S. de R.L. de C.V.*
                                    *
VERSUS                              *
                                    *
M/V GLOBAL ORION, in rem,           *
                                    *
*    *    *    *       *     *      *

          MOTION FOR ISSUANCE OF ORDER FOR WARRANT OF ARREST

        Plaintiffs move this Court for the issuance of an order and warrant of arrest against M/V

GLOBAL ORION (“Vessel”), the Vessel’s engines, tackle, furniture, machinery, equipment, and

appurtenances, in rem, pursuant to Rule C of the Supplemental Rules for Certain Admiralty and

Maritime Claims. This Motion is based upon the Verified Complaint filed herein

by Plaintiffs.

Dated: July 20, 2020.

                                     Respectfully submitted,


/s/ Paul T Beckmann                                  /s/ J. Stephen Simms
PAUL T. BECKMANN (BECKP0493)                         J. Stephen Simms (pro hac vice pending)
HAND ARENDALL HARRISON SALE                          Simms Showers LLP
LLC                                                  201 International Circle
Post Office Box 123                                  Baltimore, Maryland 21030
Mobile, Alabama 36601                                Telephone: (443) 290-8704
Telephone: (251) 432-5511                            Facsimile: (410) 510-1789
Facsimile: (251) 694-6375                            E-mail: jssimms@simmsshowers.com
E-mail: pbeckmann@handarendall.com

                              Suppleo and Dan-Bunkering Counsel




                                               -1-
